STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 8 2011,
is by and between BLUE SKY ENERGY & POWER, INC., a Delaware corporation
(“Purchaser”) having its registered office at 16192 Coastal Highway, Lewes,
Delaware 19958, and SAGA ENERGY, INC., a Florida corporation having its
principal office at 1509 East Chapman Ave., Orange, California 92866 (“Seller”)
(each, a “Party”; collectively, the “Parties”).


RECITALS


WHEREAS, Seller’s Articles of Incorporation, as amended, authorize 100,000,000
shares of common stock, no par value (the “Common Stock”), of which 48,325,000
shares are currently issued and outstanding;


WHEREAS, Seller has offered for sale to Purchaser 600,000 shares of Common Stock
(the “Shares”) at a purchase price of $300,000 ($0.50/share); and


WHEREAS, Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller, the Shares upon the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the Parties hereto as follows:


ARTICLE 1
SALE AND PURCHASE OF THE SHARES


1.1           Sale of the Shares.  Upon execution of this Agreement (the
“Closing”), subject to the terms and conditions herein set forth, and on the
basis of the representations, warranties and agreements herein contained, Seller
shall sell to Purchaser, and Purchaser shall purchase from Seller, the Shares.


1.2           Instruments of Conveyance and Transfer.  As soon as practicable
after the Closing, Seller shall deliver a certificate or certificates
representing the Shares of Seller to Purchaser sufficient to transfer all right,
title and interest in the Shares to Purchaser.


1.3           Consideration and Payment for the Shares.  In consideration for
the Shares, Purchaser shall pay a purchase price of a total of $300,000 ($0.50
per Share) (the “Purchase Price”).


ARTICLE 2
REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER


2.1           Seller hereby represents and warrants that:


(a)           The Shares to be issued hereunder have been duly authorized by the
appropriate corporate action of Seller.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           Seller shall transfer title, in and to the Shares to Purchaser
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent.


(c)           As soon as practicable after the Closing Date, Seller shall issue
and deliver a certificate or certificates representing the Shares of Seller to
Purchaser sufficient to transfer all right, title and interest in the Shares to
Purchaser.  The certificate representing the Shares which will be issued to
Purchaser shall be subject to no liens, security interests, pledges,
encumbrances, charges, restrictions, demands or claims in any other party
whatsoever, except as set forth in the legend on the certificate, which legend
shall provide as follows:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.  THE SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT IS AVAILABLE.


(d)           Purchaser acknowledges that the Shares will be “restricted
securities” (as such term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) (“Rule 144”), that the  Shares will include
the foregoing restrictive legend, and, except as otherwise set forth in this
Agreement, that the Shares cannot be sold unless registered with the United
States Securities and Exchange Commission (“SEC”) and qualified by appropriate
state securities regulators, or unless Purchaser obtains written consent from
Seller and otherwise complies with an exemption from such registration and
qualification (including, without limitation, compliance with Rule 144).


(e)           Purchaser acknowledges and agrees that Seller makes no other
representations or warranties with respect to the Shares or the Seller.


2.2           Purchaser represents and warrants to Seller as follows:


(a)           Purchaser has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by Seller of the size
contemplated.  Purchaser represents that Purchaser is able to bear the economic
risk of the investment and at the present time can afford a complete loss of
such investment.  Purchaser has had a full opportunity to inspect the books and
records of the Seller and to make any and all inquiries of Seller officers and
directors regarding the Seller and its business as Purchaser has deemed
appropriate.


(b)           Purchaser is an “Accredited Investor” as defined in Regulation D
of the Securities Act of 1933 (the “Act”) and Purchaser, either alone or with
Purchaser’s professional advisers who are unaffiliated with, have no equity
interest in and are not compensated by Seller or any affiliate or selling agent
of Seller, directly or indirectly, has sufficient knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of an investment in the Shares offered by Seller and of making
an informed investment decision with respect thereto and has the capacity to
protect Purchaser’s own interests in connection with Purchaser’s proposed
investment in the Shares.
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           Purchaser is acquiring the Shares solely for Purchaser’s own
account as principal, for investment purposes only and not with a view to the
resale or dis­tribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such Shares.


(d)           Purchaser will not sell or otherwise transfer the Shares without
registration under the Act or an exemption therefrom and fully understands and
agrees that Purchaser must bear the economic risk of Purchaser’s purchase for an
indefinite period of time because, among other reasons, the Shares have not been
registered under the Act or under the securi­ties laws of any state and,
therefore, cannot be resold, pledged, assigned or other­wise disposed of unless
they are subsequently registered under the Act and under the applicable
securities laws of such states or unless an exemption from such registration is
available.


ARTICLE 3
GENERAL PROVISIONS


3.1              Entire Agreement.  This Agreement and the exhibits hereto set
forth the entire agreement and understanding of the Parties hereto with respect
to the transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof.  No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any Party hereto which is not embodied in
this Agreement or the written statements, certificates, or other documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby, and no Party hereto shall be bound by or liable for any alleged
understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.


3.2           Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the Parties hereto
to be desirable, to be given to any other Party hereto shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties as follows:



 
1. 
To Purchaser:
Blue Sky Energy & Power, Inc.
     
Attn: Ilyas Chaudhary, President
     
1509 East Chapman Ave
     
Orange, CA  92866
         
2. 
To Seller:
Saga Energy, Inc.
     
Attn: Ilyas Chaudhary, President
     
1509 East Chapman Ave
     
Orange, CA  92866

 
 
 

--------------------------------------------------------------------------------

 
 

         
3. 
With Copy To:
Oswald & Yap LLP
     
16148 Sand Canyon Avenue
     
Irvine, CA  92618
     
Fax: (949) 788-8980



The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


3.3           Waiver and Amendment.  Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the Party entitled to the benefits
thereof.  The failure or delay of any Party at any time or times to require
performance of any provision hereof or to exercise its rights with respect to
any provision hereof shall in no manner operate as a waiver of or affect such
Party’s right at a later time to enforce the same.  No waiver by any Party of
any condition, or of the breach of any term, provision, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or waiver of any other condition or of the breach of any
other term, provision, covenant, representation or warranty.  No modification or
amendment of this Agreement shall be valid and binding unless it be in writing
and signed by all Parties hereto.


3.4           Choice of Law.  This Agreement and the rights of the Parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws.


3.5           Exclusive Jurisdiction and Venue.  The Parties agree that the
Federal and California State courts sitting in the County of Orange, State of
California shall have sole and exclusive jurisdiction and venue for the
resolution of all disputes arising under the terms of this Agreement and the
transactions contemplated herein.


3.6           Counterparts.  This Agreement may be executed in several
counterparts and it shall not be necessary for each Party to execute each of
such counterparts, but when all of the Parties have executed and delivered one
of such counterparts, the counterparts, when taken together, shall be deemed to
constitute one and the same instrument, enforceable against each Party in
accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 

 
3.7           Attorneys’ Fees.  In the event any Party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.


3.8           Taxes.  Any income taxes required to be paid in connection with
the payments due hereunder, shall be borne by the Party required to make such
payment.  Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the Party required to withhold such tax shall
furnish to the Party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.


3.9           Conflict Waiver.  Purchaser hereby acknowledges that Oswald & Yap
LLP (“the Firm”) represents Seller with various legal matters and does not
represent Purchaser in connection with this Agreement or the contemplated
transaction nor in any other respect.  Purchaser further acknowledges that the
Firm has drafted this Agreement.  Purchaser has been given the opportunity to
consult with counsel of his choice regarding his rights under this
Agreement.  Purchaser hereby waives any action it may have against the Firm
regarding such conflict of interest.


3.10           Incorporation of Recitals.  The recitals set forth on page 1 of
this Agreement are incorporated into this Agreement by this reference.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the
date first written hereinabove.


SELLER:
 
Certification: The undersigned Secretary of
SAGA ENERGY, INC.,
 
Seller hereby certifies that this Agreement
a Florida corporation
 
has been authorized by the Board of
   
Directors of Seller.
     
/s/Ilyas Chaudhary
 
/s/ Aamna Virk
Ilyas Chaudhary
 
Aamna Virk
President
 
Secretary



PURCHASER:


1.  Has the subscribing entity been formed for the specific purpose of investing
in the securities? 
 
______ YES ___X__ NO
 
If your answer to question 1 is “No,” CHECK whichever of the following
statements (a-e) is applicable to the subscribing entity.  If your answer to
question 1 is “Yes,” each shareholder, partner or beneficiary of the subscribing
entity must be able to certify to statement (2) below in order to qualify as an
“accredited investor.”
 
The undersigned entity certifies that it is an “accredited investor” because it
is:
 
(a)           ____X__ a corporation, a partnership or a Massachusetts or similar
business trust with total assets in excess of $5,000,000.
 
(b)           _______ each of its shareholders, partners, or beneficiaries meets
at least one of the following conditions described in question 2 below.  Each
shareholder, partner or beneficiary must also initial the appropriate space in
question 2.  OR
 
(c)           _______ an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974, provided that the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such Act, and the plan fiduciary is a bank, savings and loan association,
insurance company or registered investment adviser; OR
 
(d)           _______ an employee benefit plan within the meaning of Title I of
the Employee Retirement Income Security Act of 1974 that has total assets in
excess of $5,000,000; OR
 
(e)           _______ the plan is a self directed employee benefit plan and the
investment decision is made solely by a person that meets at least one of the
conditions described above in question 2 below.   Please also CHECK the
appropriate space in question 2.  OR
 
2.  If the answer to Question 1 above is “Yes,” each shareholder, partner or
beneficiary of the subscribing entity must certify that at least one of two
statements below is true and correct:
 
 
 

--------------------------------------------------------------------------------

 


PLEASE CHECK ONE:


I certify that I am an “accredited investor” because:


 
___X___ I had an individual income of more than $200,000 in each of the two most
recent calendar years, and I reasonably expect to have an individual income in
excess of $200,000 in the current calendar year; or my spouse and I had joint
income in excess of $300,000 in each of the two most recent calendar years, and
we reasonably expect to have a joint income in excess of $300,000 in the current
calendar year; OR



 
_______ I have an individual net worth, or my spouse and I have a joint net
worth, in excess of $1,000,000.1





Investment Authorization.  Purchaser has all requisite authority to acquire the
securities hereby subscribed for and to enter into this Agreement, and further,
the person signing hereto has been duly authorized by all requisite action on
the part of the Purchaser to execute these documents on its behalf.  Such
authorization has not been revoked and is still in full force and effect.


PURCHASER
 
Certification: The undersigned Secretary of
BLUE SKY ENERGY & POWER, INC.
 
Purchaser hereby certifies that this Agreement
a Delaware corporation
 
has been authorized by the Board of Directors
           
/s/Ilyas Chaudhary
  /s/ Aamna Virk
Ilyas Chaudhary
  Aamna Virk
President
  Secretary





 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------

1 For purposes of this Agreement, “net worth” means (except as otherwise
specifically defined) the excess of total assets at fair market value over total
liabilities, including mortgages and income taxes on unrealized appreciation of
assets, in both cases excluding the value of your primary residence but
including all other real and personal property.  The value of your primary
residence is calculated by subtracting from the estimated fair market value of
the property the amount of debt secured by the property, up to the estimated
fair market value of the property.